Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-6, 8-9 are allowed.
Claims 7 and 10-20 have been canceled. 
Allowable Subject Matter
Claims 1-6 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures of a coupler, including a connecting portion projecting away from the main body portion in a second opposing direction, the connecting portion comprising at least one circumscribing recess separating the connecting portion into respective sections of changing diameter, wherein the respective sections of changing diameter narrow in diameter moving away from the at least one recess and enable the second elongated foundation component to pivot about the connecting portion while bearing against at least one of sections of changing diameter as currently amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale